Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions

Claims 1-15 are currently pending in the application. 

	
Applicant's election without traverse of 5-FU as the additional therapeutic agent and election of colorectal cancer in the reply filed on 02/16/21 is acknowledged.  Claims 4 and 6-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/16/21.
Claims 1-15 are currently pending in the application.  However, due to a restriction requirement, claims 4 and 6-8 are withdrawn from further consideration and claims 1-3, 5, and 9-15 are being examined on the merits herein.
Thus the requirement is deemed proper and is therefore made final.

Priority

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. It is noted, however, that the earliest provisional application that provides adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this 

							IDS

	The information disclosure statements (IDS) submitted on 11/04/20 and 02/16/21 are acknowledged and have been entered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Non-Statutory Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-3, 5, and 9-15 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 

Claim Rejections - 35 USC § 112
Notice of AIA  Status
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

s 1-3 and 9-15 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for treating certain cancers utilizing β–guanidinopropionic acid and salts thereof, does not reasonably provide enablement for treating every other gastrointestinal cancer, esophageal, liver, pancreatic, or gastric cancer utilizing a β-guanidinopropionic salt as disclosed in claim 1.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.

	The instant claims are drawn to a method of treating cancer in a subject in need thereof, the method comprising administering an effective amount of a pharmaceutically acceptable salt of β-guanidinopropionic acid to the subject, wherein the pharmaceutically acceptable salt of β-guanidinopropionic acid is a 2:1 succinate salt, wherein the cancer is gastrointestinal, esophageal, colorectal, liver, pancreatic, or gastric cancer, or the cancer express CKB.  The instant specification fails to provide information that would allow the skilled artisan to practice the treatment of all of the aforementioned cancers with said β-guanidinopropionic salt.

[In re Sichert, 196 USPQ 209 (CCPA 1977)]

To be enabling, the specification of the patent must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993). Explaining what is meant by “undue experimentation,” the Federal Circuit has stated:  

The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which the experimentation should PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).1 

The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
	1) the quantity of experimentation necessary,
	2) the amount of direction or guidance provided,
	3) the presence or absence of working examples,
	4) the nature of the invention,
	5) the state of the prior art,
	6) the relative skill of those in the art,
	7) the predictability of the art, and
	8) the breadth of the claims.

	These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:

 	1.	The nature of the invention, state and predictability of the art, and relative 
skill level

	The invention relates to a method of treating cancer in a subject in need thereof, 
	
	2.	The breadth of the claims

	The claims are thus very broad insofar as they recite the “treatment of every single cancer delineated in claim 1 with said salt as delineated in claim 1”. While such “treatment” might theoretically be possible for some cancers such as colon cancer  

3.	The amount of direction or guidance provided and the presence or absence of working examples
	
	The specification provides no direction or guidance for β-guanidinopropionic salts in the treatment of the aforementioned cancers. No reasonably specific guidance is provided concerning useful therapeutic protocols for all of the cancers delineated in claim 1, other than disclosing the improvement of the salt of β-guanidinopropionic as delineated in claim 1 or for treating colon cancer as supported by the prior art. The latter is corroborated by the working examples in figures 1-37.  

The instant disclosure provides no evidence to suggest that this unique activity can be extrapolated to pancreatic, for example, having unrelated mechanisms of resistance and possessing highly aggressive nature, and thus does not meet the “how to use” prong of 35 USC 112, first paragraph with regard thereto.

	4.	The quantity of experimentation necessary

Because of the known unpredictability of the art, and in the absence of experimental evidence, no one skilled in the art would accept the assertion that the .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, and 12-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kaddurrah-Daouk et al. (WO 95/19769).  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Kaddurah-Daouk et al. teach methods of inhibiting undesirable cell growth using a combination of creatine compound and a hyperplastic inhibitory agent or compositions thereof (see abstract). Importantly, Kaddurah-Daouk et al. teach that said compositions inhibit undesirable cell growth, particularly tumor growth in a subject (see pg. 2, lines 25-28 and pg. 16, lines 20-24).  Additionally, Kaddurah-Daouk et al. teach that the combination of drugs can be provided wherein the creatine compound can be administered prior to, simultaneously, or after the administration of the inhibitory agent (see pg. 5, lines 12-15).  Preferred creatine compounds include compounds of formula 

    PNG
    media_image1.png
    140
    286
    media_image1.png
    Greyscale
(see table 1, line 10).
As for the inhibitory agent, Kaddurah-Daouk et al. teach the use of various chemotherapeutic agents including 5-FU (see pg. 14).  Additionally, Kaddurah-Daouk et al. teach that various tumors are to be inhibiting and include inter alia colon cancer (see pg. 17, lines 4-13).  
 
	Kaddurah-Daouk does not specifically teach the use of a salt of B-guanidinopropionic acid or the use of 2:1 succinate salt.

	While Kaddurah-Daouk does not specifically teach the particular succinate salt of the instant claims, the examiner contends that because the prior art teaches the use of various salts, formulating succinate salts is within the purview of the skilled artisan and since succinate is a well-known counterion known in the art for salt formation, preparing a succinate salt in a 2:1 ratio is obvious to one skilled in the art and can be done during routine optimization.  Moreover, one skilled in the art who desired enhanced flowability of said salt of Kaddurah-Daouk et al. would have found it obvious to optimize such salt during optimization to obtain the desired Carr index and Hausner ratio that would affect 

Thus, to one of ordinary skill in the art at the time of the invention would have found it obvious to formulate the β–guanidinopropionic acid of Kaddurah-Daouk as a succinate salt to treat cancer including colon cancer given that Kaddurah-Daouk teaches the use of β–guanidinopropionic acid to inhibit tumors including that of colon cancer.  Given the teachings of Kaddurah-Daouk et al., one of ordinary skill would have been motivated to formulate the salt form of β–guanidinopropionic of Kaddurah-Daouk with the reasonable expectation of providing a dibasic salt that is pure and that possesses improved taste and flow properties and useful in treating colon cancer.

Claims 1-3, 5, and 9-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tavazoie et al. (WO 2014/071067 A2, cited by applicant and filed on an IDS 1449).  

	Tavazoie et al. teach treatment of colon cancer comprising administering to the subject beta-guanidinopropionic acid and additionally, a therapeutic agent wherein the therapeutic agent is selected from a group that includes 5-Fluorouracil (5-FU; see pg. 3, lines 17-24).  Additionally, Tavazoie et al. teach treatment of various cancers including gastric cancer, pancreatic cancer, esophageal cancer, liver cancer in a subject in need thereof utilizing beta-guanidinopropionic acid (see pg. 5, lines 24-27).  Importantly, 

Tavazoie does not specifically teach the use of a salt of B-guanidinopropionic acid or the use of 2:1 succinate salt.

	While Tavazoie does not specifically teach the particular succinate salt of the instant claims, the examiner contends that because the prior art teaches the use of various salts, formulating succinate salts is within the purview of the skilled artisan and since succinate is a well-known counterion known in the art for salt formation, preparing a succinate salt in a 2:1 ratio is obvious to one skilled in the art and can be done during routine optimization.  Moreover, one skilled in the art who desired enhanced flowability of said salt of Tavazoie et al. would have found it obvious to optimize such salt during optimization to obtain the desired Carr index and Hausner ratio that would affect its desired compressibility and flow properties.  Consequently, if one skilled in the art 

Thus, to one of ordinary skill in the art at the time of the invention would have found it obvious to formulate the β–guanidinopropionic acid of Tavazoie as a succinate salt to treat colon cancer including metastatic colon cancer and CKB cancers given that Tavazoie teaches the use of β–guanidinopropionic acid to inhibit colon tumors including that of metastatic colon cancer.  Given the teachings of Tavazoie et al., one of ordinary skill would have been motivated to formulate the salt form of β–guanidinopropionic of Tavazoie with the reasonable expectation of providing a dibasic salt that is pure and that possesses improved taste and flow properties and useful in treating colon cancer, CKB overexpress cancer and metastatic colon cancer.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samira Jean-Louis whose telephone number is 571-270-3503.  The examiner can normally be reached on 7:30-6 PM EST M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SAMIRA J JEAN-LOUIS/
Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
02/27/2021



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1  As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is “undue”, not “experimentation”.